Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2022 has been entered.
Response to Amendments 
In response to the amendments received 03/15/2022: 
Claims 1, 3-5, 7-10, and 12-20 are pending in the current application. Claim 1 has been amended. Claim 11 has been canceled. Claims 9-10 and 16-20 remain withdrawn without traverse. 
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 38 recites “…the mental-ion deposition regulator is sometime simply referred to as the regulator…” on page 11. 
The last line of paragraph 10 recites “…first membrane made of a polymer rand a second membrane made of a polymer…”.
Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7-8 and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “…the two-dimensional porous nanosheets …in direct contact with the two membranes”. 
The instant disclosure does not recite that the nanosheets are in direct contact with the two membranes, but instead teaches the nanosheets are attached to the membranes. The disclosure teaches that the nanosheets are mixed with a polymeric binder and an organic solvent resulting in a slurry that is coated on the membrane and then dried (P10. 55). Therefore, as best understood one of ordinary skill in the art would interpret the nanosheets in direct contact with the two membranes, as the layer comprising the nanosheets is attached to the membranes. 
Claim 1 recites “…the two-dimensional porous nanosheets are of substantially same dimensions as the two membranes...”

Claim 1 recites “…the two-dimensional porous nanosheets …a specific surface area in the range of 7.4 m2 g-1 and 238.9 m2 g-1…”
The instant disclosure teaches that a specific surface area of 7.4 m2/g applies only to SiO2 nanospheres, and not to the two-dimensional porous nanosheets (P39). Therefore, the endpoint specific surface area of 7.4 m2/g is unsupported and one of ordinary skill in the art would not know how to make or use porous nanosheets with this surface area. It appears the instant disclosure teaches away from using nanospheres because of their low specific surface area (P43-44). 
Claim 1 recites “…the ions going through the separator first pass through one of the two membranes, then through the carbon nanosheets and then through other membrane in a straight-line path…”
First, the instant disclosure never teaches the straight-line path of the ions traveling through the membranes and nanosheet. Based on the disclosure, one of ordinary skill in the art would not know how to make a pathway that directs the ions in a straight-line path, nor is it ever taught or suggested. At best, the disclosure teaches that uniform deposition and extraction is implemented just by including the porous nanosheets and that the surface area of the nanosheets, delivers a more uniform ion flux compared to using the low surface area nanospheres (P43-45). 
Claims 3-5, 7-8 and 12-15 are rejected for depending on rejected independent claim 1. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 1 recites the limitation "carbon nanosheet" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution “carbon nanosheet” will be interpreted as “the two-dimensional porous nanosheets”. 
Claim 1 recites the limitation "through other" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution “other membrane” will be interpreted as the other membrane of the two membranes.  
Claims 3-5, 7-8 and 12-15 are rejected for depending on rejected independent claim 1. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0092975) in view of Yu et al. (US 2016/0254528).
Regarding claim 1, Kim teaches a metal-ion deposition regulator, or composite electrolyte film 400 (P93; Fig. 7), the metal-ion deposition regulator comprising a separator placed between two electrodes 500/600 (P100; Fig. 8), wherein the separator 400 contains two membranes, or first electrolyte layer and second electrolyte layer 300 a/b . 
Kim teaches the two membranes, or first electrolyte layer and second electrolyte layer, are made of a third electrolyte which can be the same as the first electrolyte included in the composite electrolyte layer and the second electrolyte included in the ion conductive substrate (P95), which are taught as a polymers (P71-72. 92) and are in contact with a liquid electrolyte (P54-55. 95; Fig. 5-8). 
Kim teaches the two membrane 300 a/b sandwich a plurality of two-dimensional porous nanosheets 100 (P43; Fig. 1. 7) and the membrane is in direct contact with the layer of two-dimensional nanosheets (Fig. 2. 7) and that the porous nanosheets are substantially the same dimensions as the two membranes, or where the length and width are clearly the same (Fig. 7-11)
Kim is silent in teaching that the two-dimensional nanosheets are in direct contact with the two membranes; however, Kim teaches the two-dimensional nanosheets are used to provide ionic conductivity and prevent diffusion of oxygen gas, to protect the electrode (P6. 41) and that the nanosheets are disposed on at least one surface of the substrate film, and therefore in contact with at least one polymer film (P76). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the two-dimensional nanosheets disposed on both surfaces of the substrate film, or also in contact with the second membrane to further 
The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
	Kim is silent in teaching that the nanosheets are porous; however, as evidenced by Yu, graphenes and oxides, and more specifically two-dimensional nanosheets of graphene and oxides are inherently porous, as porosity is a material property (P46. 126).  
Kim is silent in teaching the size of the pores in the porous nanosheet are in a range of 5-30 nm and a specific surface area of 7.4 m2 g-1 and 238.9 m2 g-1; however, Yu, in a similar field of endeavor related to two-dimensional porous nanosheets for electrochemical cells (abstract), teaches a method of making two-dimensional nanosheets with a pore size in a range of 16 nm to 30 nm (P47-48). Yu teaches this pore size of the two-dimensional nanosheets leads to superior properties (P99) including high rate capability and cycling stability (P125) and that pore size is a result effective variable, or tunable that can enhance properties. Yu also teaches the surface of the 2D nanosheet with a specific surface area, in some embodiments, between 20 m2/g and 200 m2/g (P60). Yu teaches surface area as a result effective variable, that can be adjusted based on the application, and that an enlarged surface area improves diffusion capabilities or ion transport (P99. 125). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to make the two-dimensional nanosheets of Kim, in 
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
 “[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
“Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955)
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.)
In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112)
Furthermore, modified Kim teaches uniform metal ion conductivity through the metal-ion deposition regulator, or composite electrolyte film (P87) and the reduction of interfacial resistance when in contact with electrodes (P93) and the membrane separators sandwiching a plurality of two-dimensional nanosheets used for electrochemical cells (P55). 
Therefore, the separator forming the metal-ion deposition regulator of modified Kim would be capable of distributing flux of metal ions passing through the separator and regulating the deposition of the metal ions onto an electrode of an electrochemical cell and the metal-ion deposition regulator would regulate the flux and deposition of metal ions in the electrochemical 
Regarding claim 3, modified Kim teaches the polymer can be poly (tetrafluoroethylene) (P155). 
Regarding claim 4, modified Kim teaches the two-dimensional porous nanonsheets can be made of an inorganic material (P49. 92). 
Regarding claim 5, modified Kim teaches the inorganic material is an oxide (P49).
Regarding claim 12, modified Kim teaches the thickness of the two-dimensional porous nanosheets is in a range of about 5 nm to about 1 µm (P74). 
The examiner takes note of the fact that the prior art range of about 5 nm to about 1 µm overlaps the claimed range of 5 nm to 40 nm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Regarding claim 13, modified Kim teaches the thickness of either of the two membranes is in the range of 1 µm to about 200 µm, or 1 µm to about 30 µm (P94). 
The examiner takes note of the fact that the prior art range of 1 µm to about 200 µm, or 1 µm to about 30 µm overlaps the claimed range of 10 µm to 50 µm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Regarding claim 14, modified Kim teaches the thickness of the metal-ion deposition regulator is in a range of about 5 µm to about 200 µm (P99). 
The examiner takes note of the fact that the prior art range of about 5 µm to about 200 µm overlaps the claimed range of 15 µm to 19 µm. Absent any additional and more specific In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
	Regarding claim 15, modified Kim teaches the metal ions are lithium ions (P46). 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yu, as applied to at least claim 6 above, and further in view of Kim et al. (US 2018/0309109 hereinafter Kim’18).
Regarding claim 7 and claim 8, modified Kim teaches the two-dimensional porous nanosheets can be made of an oxide such as an oxide with titanium (P49). 
Modified Kim fails to teach the oxide can be silicon dioxide; however, Kim’18, in a similar field of endeavor related to a separator layer for electrochemical cells, and related to solving the problem of modifying a separator surface to impede dendrite growth (P10), teaches one or more monolayers of nanoparticles disposed on a surface of a substrate (P64) where the substrate can be a polymer (P71). Kim’18 teaches the nanoparticles can be a nanosheet (P69) made of a metal oxide such as titanium oxides and silicon oxides (P66). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the metal oxide, such a titanium oxide, of the two-dimensional nanosheets of modified Kim, with silicon dioxide, as taught by Kim’18 because one of ordinary skill in the art would have be able to carry out such a substitution, and the results are reasonably predictable.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Response to Arguments
03/15/2022 have been fully considered but they are not persuasive. 
	Applicant argues that the plurality of two-dimensional porous nanosheets of Kim is a solid electrolyte layer incapable of acting as a separator. 
	Examiner respectfully disagrees. The plurality of two-dimensional porous nanosheets of Kim are able to comprise liquid electrolyte (P51-53) and have ion conductivity (P46). It is well known that a separator includes a polymeric layer filled with electrolyte. Therefore, the separator of Kim which includes the nanosheet layer between two of the separator/electrolyte films together forms a separator structure, as disclosed in instant claim 1. 
Applicant's arguments are primarily with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").  MPEP 2145 
Rebuttal evidence may include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art. Rebuttal evidence may consist of a showing that the claimed compound possesses unexpected properties. Dillon, 919 F.2d at 692-93, 16 USPQ2d at 1901. A showing of unexpected results must be based on evidence, not argument or speculation. The disclosure does not teach a straight path for the ions leads to uniform deposition.A conclusion of obviousness requires that the reference(s) relied upon 
Applicant argues that the two membranes of the present invention are not electrolytes and are in contact with a liquid electrolyte whereas Kim teaches solid/gel electrolytes.
Examiner respectfully disagrees. The layers of Kim are polymer membrane electrolyte films (P97). Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Furthermore, Kim teaches that the electrolyte can be liquid (P54-55) which can be injected in all the layers and thus contacts the membranes (P54-55. 95). 
Applicant argues that Yu teaches the porosity only with respect to an electrode and the porous sheets of Yu would lead to free flow of ions toward the electrode and not distribute flux through the separator. 
Examiner respectfully disagrees. In light of the lack of specifics related to the two dimensional nanosheets of Kim, one of ordinary skill in the art could look at Yu for guidance with regards to the specifics of the nanosheets. Yu teaches the nanosheets can be used in batteries (P80) and while Yu provides examples using the nanosheets in an electrode, Yu does not preclude the nanosheets from being used in other parts of the battery (P57). 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). MPEP 2123
Furthermore, Yu teaches the two-dimensional nanosheets with the porosity lead to high rate capability, cycling stability and can enable diffusion of liquid electrolyte and improve the diffusion of Li+ ions (P125). Each of these properties are equally applicable to a separator which requires diffusion of ions. Yu also teaches that the two-dimensional nanosheets have tunable porosity (porosity as a result effective variable) that can enhance charge/mass transport properties which is important for energy devices (P94) and thus one of ordinary skill in the art could easily use the teachings of Yu to find a porosity of the nanosheets of Kim that lead to high rate capability and cycle stability. 
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
Additionally, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
The instant disclosure teaches that the range of the pore size is non-limiting (P53) and no evidence is provided teaching the criticality of the pore size. Thus arguments of related to the sheets of Yu being inoperable in a separator amount to attorney arguments. In the absence of new or unexpected results for which objective evidence commensurate in scope with the claim is In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). MPEP 2143 
Applicants can rebut a prima facie case of obviousness by showing the criticality of the range and is reminded MPEP 716.02 discusses how criticality can be demonstrated. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sale et al. (US 2016/0276712) teaches a separating element between electrodes comprising polymer sheets that can be made of polypropylene or polyethylene and are loaded with silicon dioxide (P4. 66)
Nam et al. (US 2015/0050544) teaches a separator with an inorganic material layer comprising sheet shaped porous SiO2 or TiO2 (P21) between separating layers comprising a polymer such as polypropylene and polyethylene (P61-63). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/            Examiner, Art Unit 1729         

/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729